DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is supplemental to the Office Action filed on 02/09/21 and is a replacement for the Office Action filed on 02/09/21.  
This Office Action is responsive to the Preliminary Amendment filed on 09/25/19.  Accordingly, claims 1-15 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because claim 14 directs to a computer program "program or plurality of programs”.  The computer program itself is not a process, and as such,  it is nonstatutory.
Claim 15 is rejected under 35 U.S.C. 101 because claim 15 does not fall within a statutory category of invention.  It is directed to a machine readable storage medium, which is broadly interpreted here being covering forms of transitory propagating signals  per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent ,  (see MPEP 2111.01).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,819,498.
-Regarding claim 1, claims 1-15 of U.S. Patent No. 10,819,498 teaches a method (see claim 1 and 10) of transmitting data from a transmitter device (“transmitter device”, claim 1, col. 26, line 61)  to one or more receiver devices (“one or more receiver devices”, claim 1, col. 26, line 62), each of the one or more receiver devices being connected to the transmitter device via a respective wire connection (“respective wire connection”, claim 1, col. 21, line 64), the transmitter device being operable to transmit signals onto the wire connections over one or more different channels (“one or more different channels”, claim 1, col. 26, line 66), the method configurable of comprising, for each of the one or more different channels: 
procedure of determining a value of a first function “first function”, the first function being a function of a power mask “power mask” for transmitting the data over the one or more different channels (see claim 10, col. 29, lines 6-8); 

procedure of determining a value of a third function “third function”, the third function being a function of the value of the first function and the value of the second function (see claim 10, col. 29, lines 12-14); 
procedure of using the determined value of the third function, determining a transmission power “new transmission power” for transmitting data along that channel (see claim 10, col. 29, lines 15-17); and 
procedure of transmitting, by the transmitter device, data over that channel to one or more of the receiver devices, the data being transmitted at the transmission power determined for that channel (see claim 1, col. 27, lines 20-23 and  claim 10, lines 18-22).
-Regarding claim 2, claims 1-15 of U.S. Patent No. 10,819,498 teaches that the first function is additionally a function of a gain (“gain of the jth channel”, col. 27, lines 11) of the one or more channels (further see claim 11, col. 29, lines 23-25), (wherein in light of specification, col. 3, lines 18-20, the gain of a channel is specified as a ratio of a power coupling coefficient to a noise level on that channel).
-Regarding claim 3, claims 1-15 of U.S. Patent No. 10,819,498 teaches the first function as claimed, (see claim 11, col. 29, lines 23-35).
-Regarding claim 4, claims 1-15 of U.S. Patent No. 10,819,498 teaches that the second function is additionally a function of a gain (“gain of the jth channel”, col. 27, lines 11) of the one or more channels (see claim 11, col. 29, lines 36- 57), (wherein in light of specification, col. 
-Regarding claim 5, claims 1-15 of U.S. Patent No. 10,819,498 teaches the second function, as claimed (see claim 11, col. 29, lines 36-57).
-Regarding claim 6, claims 1-15 of U.S. Patent No. 10,819,498 teaches the third function, as claimed (see claim 11, col. 29, line 58 to col. 30, line 5).
-Regarding claim 7, as for claims 1 and 2 of instant application,  claims 1-15 of U.S. Patent No. 10,819,498 teaches that the step of determining a transmission power for transmitting data over a channel comprises determining the transmission power as a function of the value of the third function and a gain of the one or more channels (since the value of the third function is based on the first function, which in turn, based on the gain of the one or more channels) , (wherein in light of specification, col. 3, lines 18-20, the gain of a channel is specified as a ratio of a power coupling coefficient to a noise level on that channel).
-Regarding claim 8, claims 1-15 of U.S. Patent No. 10,819,498 teaches that a transmission power (“transmission power”, claim 12, col. 30, lines 10-11) is determined, as claimed, (see claim 12 of U.S. Patent No. 10,819,498).
-Regarding claim 9, claims 1-15 of U.S. Patent No. 10,819,498 teaches  the one or more channels, as claimed, (see claim 2 of U.S. Patent No. 10,819,498).
-Regarding claim 10, claims 1-15 of U.S. Patent No. 10,819,498 encompass the limitations of claim 10, (see claim 3 of U.S. Patent No. 10,819,498).
-Regarding claim 11, claims 1-15 of U.S. Patent No. 10,819,498 encompass the limitations of claim 11, (see claim 4 of U.S. Patent No. 10,819,498).

-Regarding claim 14, claims 1-15 of U.S. Patent No. 10,819,498 teaches that the method is configurable with a program or plurality of programs “a program or plurality of programs ” arranged such that when executed by a computer system or one or more processors” a computer system or one or more processors” it/they cause the computer system or the one or more processors to carry out the method, (see claim 14 of U.S. Patent No. 10,819,498).
-Regarding claim 15, claims 1-15 of U.S. Patent No. 10,819,498 teaches the method is implementable with a machine readable storage medium “non-transitory computer-readable storage medium” storing a program or at least one of the plurality of programs, (see claim 15 of U.S. Patent No. 10,819,498).
-Regarding claim 13, as applied to claim 1 set forth above and herein incorporated, claims 1-15 of U.S. Patent No. 10,819,498 teaches a transmitting device (“transmitter device”, claim 1, col. 26, line 61)   for transmitting data to one or more receiver devices (“one or more receiver devices”, claim 1, col. 26, line 62), each of which is connected to the transmitter device via a respective wire connection (“respective wire connection”, claim 1, col. 21, line 64), the transmitter device being operable to transmit signals onto the wire connections over one or more different channels, the transmitting device configured to, for each of the one or more different channels (“one or more different channels”, claim 1, col. 26, line 66), to perform a method configurable of comprising:

procedure of determining a value of a second function “second function”, the second function being a function of an upper bound for a channel capacity of the one or more channels (see claim 10, col. 29, lines 9-11); 
procedure of determining a value of a third function “third function”, the third function being a function of the value of the first function and the value of the second function (see claim 10, col. 29, lines 12-14); 
procedure of using the determined value of the third function, determining a transmission power “new transmission power” for transmitting data along that channel (see claim 10, col. 29, lines 15-17); and 
procedure of transmitting, by the transmitter device, data over that channel to one or more of the receiver devices, the data being transmitted at the transmission power determined for that channel (see claim 1, col. 27, lines 20-23 and  claim 10, lines 18-22).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al (2009/0268601).

the method configurable of comprising, for each channel of the one or more different channels: 
procedure of determining a max value (“skn ”, [0099]) of a first function (“0 ≤ Skn ≤ smaskkn”, [0099]), the first function being a function of a power mask (“smaskkn”) for transmitting the data over the one or more different channels, the max value being the power mask (see [0099]); 
procedure of determining a value (“Skn ”, figure 8])  of a second function (“Skn = arg max( Wn bkn – λn Skn”, figure 8) , the second function being a function of an upper bound (“Rtarget”, figure 8) for a channel capacity of the one or more channels, (see figure 8, [0050-0054, 0097-0099]); 
procedure of determining a value (“Skn ”,  being obtained at stage (UNTIL CONVEGENCE) of figure 8])  of a third function (shown in figure 8 as the whole), the third function being a function of the value of the first function and the value of the second function (see figure 8, [0050-0054, 0097-0099]); 

procedure of transmitting, by the transmitter device, data over that channel to one or more of the receiver devices, the data being transmitted at the transmission power determined for that channel (see [0054]).
-Regarding claim 6, Fang et al  teaches that the output of the third function is the output for the second function which must be less than the max value of the first function, (see [0099]), or namely, the third function
= min (first function, second function).
	-Regarding claim 9, Fang et al  teaches that the one or more channels comprises one or more channel being one or more respective direct cables (140)s, (see figure 1), (the one or more  respective direct cables considered here equivalent with the limitation “direct channel”).
	-Regarding claim 10, Fang et al  teaches that an available spectrum for the transmission of the data over the one or more channels comprises a plurality of tones (“tone k”s, [0018]) wherein the steps of determining a value of a first function, determining a value of a second function, determining a value of a third function, and determining a transmission power are performed for each tone, thereby to determine a transmission power for each tone and for each of one or more of the channels; and the step of transmitting comprises, for one or more of the plurality of tones and for one or more of the channels, transmitting, by the transmitter device, data over that channel on that tone to one or more of the receiver devices, the data 
	-Regarding claim 14, Fang et al  teaches that the method is implementable with a program “program codes” arranged such that when executed by a computer system “computing device”  it causes the computer system to carry out the method, (see [0132]).
	-Regarding claim 15, Fang et al  teaches that the method is implementable with a machine readable storage medium “storage device” storing the program, (see [[0132]).
	-Regarding claim 13, as applied to claim 1 set forth above and herein incorporated, Fang et al  teaches a transmitting device (150)  for transmitting data to one or more receiver devices (120)s, each of which is connected to the transmitter device via a respective wire connection (140), the transmitter device being operable to transmit signals onto the wire connections over one or more different channels (indicated by the respective one or more connections), the transmitting device configured to carry out a method, wherein the method , for each of the one or more different channels, configurable of comprises: 
procedure of determining a max value (“skn ”, [0099]) of a first function (“0 ≤ Skn ≤ smaskkn”, [0099]), the first function being a function of a power mask (“smaskkn”) for transmitting the data over the one or more different channels, the max value being the power mask (see [0099]); 
procedure of determining a value (“Skn ”, figure 8])  of a second function (“Skn = arg max( Wn bkn – λn Skn”, figure 8) , the second function being a function of an upper bound (“Rtarget”, figure 8) for a channel capacity of the one or more channels, (see figure 8, [0050-0054, 0097-0099]); 
kn ”,  being obtained at stage (UNTIL CONVEGENCE) of figure 8])  of a third function (shown in figure 8 as the whole), the third function being a function of the value of the first function and the value of the second function (see figure 8, [0050-0054, 0097-0099]); 
procedure ((S206) of figure 7) of using the determined value of the third function, determining a transmission power (“transmit power of each modem”, [0054]) for transmitting data along that channel (see [0054]); and 
procedure of transmitting, by the transmitter device, data over that channel to one or more of the receiver devices, the data being transmitted at the transmission power determined for that channel (see [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009.  The examiner can normally be reached on 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG PHU/
Primary Examiner
Art Unit 2632